Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/8/21 is acknowledged. The arguments filed by the Applicant are found to be persuasive regarding the branched configuration of the light conducting element and therefore the claims are in condition for allowance.

Examiner’s reasons for allowance
Claims 1-4 and 7-8 are allowed over prior art of record.
 	The following is an examiner's statement of reasons for allowance: 
  	  For Claim 1 the closest prior art of record US 9402291 teaches “ A lighting control console for controlling a lighting system, digital adjusting commands being generated in the lighting control console, said adjusting commands being able to be transmitted to the lighting devices of the lighting system via data links, and said lighting control console comprising at least one digital processor and at least one digital memory for generating, managing and storing the adjusting commands, and said lighting control console comprising at least one display device, and graphic elements being able to be graphically depicted for users at the display device, and at least one control knob being provided in the control panel of the lighting control console, input values being able to be input by the user by linearly adjusting the control knob, and a slide control being provided in the housing of the lighting control console, and a slit 
The prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “at least one light conducting element allocated to the slit is provided in the housing of the lighting control console and extends along the longitudinal axis of the slit, and said light conducting element comprising light exit surfaces along the longitudinal axis of the slit, light being able to exit from the light conducting element so as to illuminate the slit, the light conducting element diverges into two separate light conducting branches starting from the main light entry surface, the slit extends between the two light conducting branches, and the light conducting element has an arch, in which the light is deflected, between the main light entry surface and the two light conducting branches, and the light exit surfaces of the light conducting element being formed by several light exit elements and the size of the light exit elements and/or the distance”.
	Claims 2-4 and 7-8 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

        					Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875